United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-6
Issued: May 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2007 appellant filed a timely appeal from a June 8, 2007 decision of the Office
of Workers’ Compensation Programs which affirmed an October 4, 2006 decision finding that
she had no employment-related restrictions for work and denying her request for foot surgery
and a wheelchair. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant’s employmentrelated work restrictions had ceased by October 3, 2006; and (2) whether the Office properly
denied appellant’s request for bilateral foot arthroplasty performed on December 9, 2005 and
authorization for a wheelchair.
FACTUAL HISTORY
On January 20, 2003 appellant, then a 55-year-old manager, filed an occupational disease
claim alleging that she developed bilateral hammertoe deformities as a result of the standing and

walking required by her position. She first became aware of her condition in October 2002. The
Office accepted the claim for aggravation of bunions of both feet and authorized a left
bunionectomy on December 4, 2002 and a right bunionectomy on January 8, 2003. Appellant
stopped work on December 3, 2002, initially returned to limited duty on March 3, 2003, stopped
again on May 15, 2003 and returned to limited-duty work on September 8, 2003. Appropriate
compensation benefits were paid.1
Appellant came under the treatment of Dr. David Amarnek, a podiatrist. In an operative
report dated December 4, 2002, Dr. Amarnek performed a chevron bunionectomy of the left foot
and arthroplasty of the fourth proximal interphalangeal joint of the left foot and diagnosed hallux
valgus left and hammertoe fourth left. He noted that appellant had progressed well
postoperatively with no pain or discomfort. On January 8, 2003 Dr. Amarnek performed a
chevron bunionectomy of the right foot, arthroplasty of the second distal interphalangeal joint
and fourth proximal interphalangeal joint of the right foot. He diagnosed hallux valgus, right,
hammer toe of the second distal interphalangeal joint and fourth proximal interphalangeal joint
on the right. In reports dated June 10 and August 13, 2003, Dr. Amarnek diagnosed hallux
valgus and hammertoes and indicated that the condition was aggravated by her employment.
In a work capacity evaluation dated August 29, 2003, Dr. Amarnek returned appellant to
work full time with restrictions on walking and standing more than 30 minutes per day. In
reports dated January 28 to July 14, 2004, he noted appellant had limited range of motion at the
first metatarsal phalangeal joint bilaterally and symptoms of metatarsalgia. Dr. Amarnek
submitted a report dated July 6, 2005, which advised that appellant could continue to work with
permanent restrictions of sitting 8 hours per day with no more than 15 minutes of walking per
day with the use of a foot rest. In a report dated October 24, 2005, he advised that appellant had
generalized lower extremity pain from the feet to the knees.
The employing establishment referred appellant to Dr. Donald H. Brancato, a Boardcertified orthopedist, for a fitness-for-duty examination. In a report dated December 12, 2005,
Dr. Brancato noted that x-rays of both feet were normal with no significant arthritic change. He
opined that there were no objective findings to limit appellant’s fitness-for-full duty.
Dr. Brancato indicated that the bunion procedures were performed to improve appellant’s quality
of life. He noted that appellant wore two inch heels which could significantly aggravate her
complaints.
In September 6 and November 29, 2005 reports, Dr. Amarnek advised that appellant had
progressively painful hammertoe deformities of the third digit bilaterally. She was having more
discomfort associated with her work duties, which involved prolonged weight-bearing beyond
her restrictions and recommended surgery. In a December 9, 2005 operative report,
Dr. Amarnek performed arthroplasty of the third distal and phalangeal joint bilaterally and
1

Appellant also filed a claim for a schedule award. In a March 7, 2007 decision, the Office granted a schedule
award for three percent permanent impairment of the right leg and five percent impairment of the left leg. Appellant
appealed the schedule award decision to the Board. On November 5, 2007 the Board affirmed the Office’s schedule
award decision. Docket No. 07-1134 (issued November 5, 2007).

2

tenotomy and capsulotomy of the third metatarsophalangeal joint bilaterally and diagnosed
hammertoe third digit bilaterally at the distal interphalangeal joint and contracted third
metatarsophalangeal joint bilaterally.2 Treatment notes indicated that appellant progressed well
postoperatively and a January 5, 2006 note advised that she could return to work in one week.
On February 7, 2006 Dr. Amarnek noted appellant’s complaints of shooting pain from the foot to
the knee bilaterally, pain in the longitudinal arch bilaterally with clinical symptoms suggestive of
metatarsalgia and gastroc soleus equines deformity with a hype-pronated foot type. He advised
that these conditions prevented appellant from being ambulatory for a sustained period.
Dr. Amarnek noted that appellant could safely operate a power wheelchair and recommended a
motorized wheelchair with a lift for an automobile.
On March 28, 2006 the Office referred appellant to Dr. John O. Krause, a Board-certified
orthopedic surgery, to assess the residuals of her accepted condition. In an April 20, 2006 report,
Dr. Krause noted a history of appellant’s work condition and subsequent surgeries. He found
that appellant had residuals from her accepted work-related bunions despite surgical correction
and experienced significant hallux valgus deformities, increased intermetatarsal angle, left
greater than right and medial foot pain. Dr. Krause advised that the bilateral hallux valgus
deformities and hammertoes were not the result of standing on concrete surfaces. He opined that
surgeries were warranted but there was no evidence that the surgeries were due to any workrelated injury since appellant has been in a sitting position where standing was limited to 15 to
30 minutes per day since 2003. Dr. Krause opined that appellant could return to work in her
previous position as a manager in distribution operations without restrictions and without the use
of a wheelchair.
The Office found that a conflict of medical opinion arose between Dr. Amarnek, her
treating physician, and Dr. Klause, an Office referral physician, who determined that appellant
had residuals of her accepted bunions, but opined that the December 9, 2005 surgery was not
work related and that appellant could return to her date-of-injury position without restrictions or
the use of a power wheelchair.
The Office referred appellant to Dr. Marvin R. Mishkin, a Board-certified orthopedic
surgeon, selected as the impartial medical referee. In an August 1, 2006 report, Dr. Mishkin
noted appellant’s history of injury and listed findings on physical examination. The right foot
revealed a persistent hallux valgus of 40 degrees, surgical residuals in toes 2, 3 and 4, flexion
contracture of the distal IP joint of the third toe, and normal sensation through the foot with
passive motion of the toes causing no pain. Left foot examination revealed hallux valgus
deformity of 30 degrees, contracture of the DIP joint of the third toe, valgus deviation, intact
sensation and full range of motion of the ankles and knees. Dr. Mishkin diagnosed bilateral
hallux valgus deformity and hammertoe deformities preexisting appellant’s occupational duties
starting in 1987 and persisting, status post surgical treatment of hallux valgus and hammertoes
with multiple operations, clinical and x-ray evidence of bilateral osteoarthritis of the hips and pes
planus alignment of both feet. He opined that within a reasonable degree of medical certainty
appellant had bilateral foot problems for many years that were present before she started working
for the employing establishment in 1987. This included the preexisting bilateral hallux valgus
2

The Office did not authorize the December 9, 2005 foot surgery.

3

deformity and hammer toes deformities. Dr. Mishkin indicated that these conditions were not
the result of appellant’s work duties or caused by any specific incident which occurred in
October 2002. He further indicated that there was no basis to assume appellant’s occupational
duties aggravated her preexisting conditions. Dr. Mishkin opined that the December 9, 2005
surgery was not related to or a result from her occupational duties nor was the procedure related
to any specific work injury. Appellant’s surgeries were associated with the preexisting deformity
of both feet present before her employment in 1987. Dr. Mishkin advised that a power
wheelchair was not necessary or recommended for appellant to perform her work duties. He
opined that appellant could return to her date-of-injury position without restrictions.
By decision dated October 4, 2006, the Office found that appellant had no total or partial
disability due to her accepted employment conditions and that she could return to work without
restrictions. The Office further noted that the weight of the medical evidence established that the
December 9, 2005 surgery was not work related and that a wheelchair was not warranted. The
Office advised that its decision did not terminate her medical benefits.
Appellant requested an oral hearing that was held on March 27, 2007. She submitted a
March 30, 2007 report from Dr. Amarnek, who noted that appellant continued to have restricted
range of motion and pain at the first metatarsal-phalangeal joint bilaterally. In an April 3, 2007
report, Dr. Amarnek noted appellant’s complaints of worsening symptoms in the left first
metatarsal-phalangeal joint. He stated that x-rays revealed residual hallux valgus deformity with
degenerative changes and recommended additional surgery.
In a decision dated June 8, 2007, the hearing representative affirmed the October 3, 2006
decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.4
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for aggravation of bunions of both feet. The
Office reviewed the medical evidence and determined that a conflict in medical opinion was
created between Dr. Amarnek, appellant’s attending physician who disagreed with the Office
referral physician, Dr. Klause, a Board-certified orthopedist, concerning whether appellant had

3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

4

any disabling residuals of her work-related condition.
appellant to Dr. Mishkin to resolve the conflict.5

Consequently, the Office referred

Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.6
In his August 1, 2006 report, Dr. Mishkin reviewed appellant’s history, reported findings
and noted that appellant exhibited no objective complaints or definite work-related abnormality
in her condition. He diagnosed bilateral hallux valgus deformity and hammertoe deformities
preexisting appellant’s occupational duties starting in 1987 and persisting, status postsurgical
treatment of hallux valgus and hammertoes with multiple operations, clinical and x-ray evidence
of bilateral osteoarthritis of the hips and pes planus alignment of both feet. Dr. Mishkin opined
that appellant’s bilateral hallux valgus deformity and hammer toes deformities preexisted
appellant’s employment and were not caused or aggravated by appellant’s work duties or any
specific incident which occurred in October 2002. He further noted that the December 9, 2005
surgery was not work related but was associated with a preexisting deformity of both feet present
prior to her employment in 1987 and that a motor wheelchair was not medically warranted.
Dr. Mishkin opined that, based on the absence of objective findings on examination and from a
review of the medical records and diagnostic studies, appellant was able to return to work full
time without restriction.
The Board finds Dr. Mishkin had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. He is a specialist in the appropriate field. At the time benefits
were terminated Dr. Mishkin clearly opined that appellant had no work-related residuals that
caused any degree of disability. His opinion as set forth in his report of August 1, 2006 is found
to be probative evidence and reliable.7 The Board finds that Dr. Mishkin’s opinion constitutes
the weight of the medical evidence and supports the Office’s finding that appellant had no
disability for work.
Following the Office’s decision appellant submitted reports from Dr. Amarnek dated
March 30 and April 3, 2007 who noted appellant’s continuing symptoms.
However,
Dr. Amarnek did not provide a rationalized opinion specifically addressing how any continuing
medical restrictions were causally related to the accepted employment injury.8 He was on one
side of a conflict that was resolved by Dr. Mishkin, and his reports do not provide new findings
or medical rationale sufficient to establish that any continuing condition or disability was

5

See 5 U.S.C. § 8123(a).

6

Solomon Polen, 51 ECAB 341 (2000).

7

In cases where the Office has referred appellant to an impartial medical examiner to resolve a conflict in the
medical evidence, the opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).
8

See Jimmie H. Duckett, 52 ECAB 332 (2001).

5

causally related to the accepted work injury.9 Therefore, the reports from Dr. Amarnek are
insufficient to overcome that of Dr. Mishkin or to create a new medical conflict.
None of the reports submitted by appellant after the denial of continuing employmentrelated work restrictions included a rationalized opinion regarding the causal relationship
between any current restrictions and her accepted work-related injury.10 Therefore, appellant has
not established that she has any continuing degree of disability causally related to her accepted
employment injury.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of the Federal Employees’ Compensation Act11 provides that the United
States shall furnish to an employee, who is injured while in the performance of duty, the
services, appliances and supplies prescribed or recommended by a qualified physician, which the
Office considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.12
In interpreting section 8103, the Board has recognized that the Office has broad
discretion in approving services provided under the Act. The Office has the general objective of
ensuring that an employee recovers from his or her injury to the fullest extent possible, in the
shortest amount of time. The Office, therefore, has broad administrative discretion in choosing
means to achieve this goal. The only limitation on the Office’s authority is that of
reasonableness.13 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to merely show that the evidence could be
construed so as to produce a contrary factual conclusion.14
Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence. Thus, in order for foot surgery to be authorized, appellant must submit
evidence to show that these are for a condition causally related to the employment injury and that
these were medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.15
9

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. Amarknek’s report did not contain new findings or
rationale upon which a new conflict might be based.
10

See Jimmie H. Duckett, supra note 8.

11

5 U.S.C. §§ 8101-8193.

12

5 U.S.C. § 8103(a).

13

Dr. Mira R. Adams, 48 ECAB 504 (1997).

14

See Daniel J. Perea, 42 ECAB 214 (1990).

15

Cathy B. Mullin, 51 ECAB 331 (2000). See also T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19,
2006) (to be entitled to reimbursement of medical expenses, a claimant has the burden of establishing that the
expenditures were incurred for treatment of the effects of an employment-related injury or condition).

6

ANALYSIS -- ISSUE 2
The Office accepted appellant’s claim for aggravation of bunions of both feet and
authorized a left bunionectomy on December 4, 2002 and a right bunionectomy on
January 8, 2003. The Office reviewed the medical evidence and determined that a conflict in
medical opinion existed between appellant’s attending physician, Dr. Amarnek, and the Office
referral physician, Dr. Klause, concerning whether the December 9, 2005 bilateral foot surgery
was work related and whether a motorized wheelchair was medically necessary. Consequently,
the Office referred appellant to Dr. Mishkin to resolve the conflict.16
As noted, the medical evidence is represented by the thorough, well-rationalized opinion
of Dr. Mishkin, who found that appellant’s bilateral hallux valgus deformity and hammertoe
deformities preexisted her occupational duties starting in 1987 and were not caused or
aggravated by her work duties. Dr. Mishkin determined that the need for the December 9, 2005
surgery did not arise from appellant’s employment but was due to her preexisting condition. He
noted that appellant’s conditions were not due to any work duties or to any incident occurring in
October 2002. Dr. Mishkin based his opinion on an examination of appellant and a review of the
record, including a review of diagnostic testing. He found that appellant did not require a
motorized wheelchair due to the accepted employment injury. Dr. Mishkin opined that appellant
was able to return to work full time without restrictions. He provided an opinion that is
sufficiently well rationalized and based upon a proper factual background such that it is given
special weight.17
After Dr. Mishkin’s report, appellant submitted reports from Dr. Amarnek dated
March 30 and April 3, 2007, which noted her symptoms. However, Dr. Amarnek’s reports did
not address whether the December 9, 2005 foot surgery was medically warranted or the medical
necessity of a motorized wheelchair.
The Board finds that, under the circumstances of this case, the opinion of Dr. Mishkin is
sufficiently well rationalized and based upon a proper factual background such that it is the
weight of the evidence and established that the requested surgery and motorized wheelchair were
not necessary. Accordingly, the Board finds that the Office acted within its discretion in denying
authorization for the requested surgery and the motorized wheelchair.
CONCLUSION
The Board finds that the Office properly determined that appellant’s employment-related
work restrictions had ceased by October 4, 2006. The Board further finds that the Office did not
abuse its discretion in denying appellant’s claim for authorization of bilateral foot surgery and
payment for a motorized wheelchair.

16

See supra, notes 5, 6 (regarding medical conflicts and the weight accorded to an impartial report).

17

David Alan Patrick, 46 ECAB 1020, 1023 (1995) (impartial medical examiner’s opinion was based on a
complete review of the medical record and a thorough examination and was sufficiently rationalized to establish that
appellant had no work-related residuals of his diagnosed; thus his opinion was entitled to special weight).

7

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2007 and October 4, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 23, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

